     Case 1:19-mc-00029-CRC Document 19 Filed 01/08/20 Page 1 of 10    1


 1                IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
 2     - - - - - - - - - - - - - - - x
       THE ASSOCIATED PRESS; CABLE
 3     NEWS NETWORK, INC.; THE NEW
       YORK TIMES CO.; POLITICO LLC;
 4     AND WP CO., LLC,
                                          CA No: 1:19-mc-00029-CRC
 5                   Petitioners,
                                          Washington, D.C.
 6                                        Monday, January 6, 2020
       vs.                                2:04 p.m.
 7
       UNITED STATES OF AMERICA,
 8
                     Respondent.
 9     - - - - - - - - - - - - - - - x
       ____________________________________________________________
10
                     TRANSCRIPT OF STATUS CONFERENCE
11            HELD BEFORE THE HONORABLE CHRISTOPHER R. COOPER
                       UNITED STATES DISTRICT JUDGE
12     ____________________________________________________________
       APPEARANCES:
13     For the Petitioners:         MATTHEW E. KELLEY, ESQ.
                                    BALLARD SPAHR LLP
14                                  1909 K Street, NW, 12th Floor
                                    Washington, DC 20006
15                                  (202) 508-1112

16     For the United States:            JONATHAN IAN KRAVIS, ESQ.
                                         ADAM C. JED, ESQ.
17                                       U.S. ATTORNEY'S OFFICE FOR D.C.
                                         555 Fourth Street, NW
18                                       Washington, DC 20530
                                         (202) 252-6886
19
       For Roger Stone:                  ROBERT C. BUSCHEL, ESQ.
20     (Appearing telephonically)        BUSCHEL & GIBBONS, P.A.
                                         One Financial Plaza
21                                       100 S.E. Third Avenue
                                         Ft. Lauderdale, FL 33394
22                                       (954) 530-5301

23     Court Reporter:                   Lisa A. Moreira, RDR, CRR
                                         Official Court Reporter
24                                       U.S. Courthouse, Room 6718
                                         333 Constitution Avenue, NW
25                                       Washington, DC 20001
                                         202-354-3187
     Case 1:19-mc-00029-CRC Document 19 Filed 01/08/20 Page 2 of 10       2


 1                            P R O C E E D I N G S

 2                 THE COURTROOM DEPUTY:     Your Honor, we're on the

 3     record for Miscellaneous Case 19-29, Associated Press, et

 4     al. vs. United States of America.

 5                 Counsel, please approach and identify yourselves

 6     for the record.

 7                 MR. KRAVIS:    Good afternoon, Your Honor; Jonathan

 8     Kravis on behalf of the United States.

 9                 THE COURT:    Mr. Kravis, how are you?

10                 MR. KRAVIS:    Doing good.    Thank you, Your Honor.

11                 And with me at counsel table is Adam Jed, also on

12     behalf of the United States.

13                 THE COURT:    Okay.   Welcome.

14                 MR. KELLEY:    Good afternoon, Your Honor; Matthew

15     Kelley for the Associated Press, Cable News Network, The New

16     York Times, Politico, and The Washington Post.

17                 THE COURT:    Okay.   Welcome.

18                 And do we have someone on the phone?

19                 MR. BUSCHEL:    Yes, Judge; Robert Buschel on behalf

20     of Roger Stone.

21                 THE COURT:    Okay.   Could you pronounce your last

22     name again, please.

23                 MR. BUSCHEL:    Yes, "Boo-shell," B-U-S-C-H-E-L.

24                 THE COURT:    Okay.   Can you hear us okay,

25     Mr. Buschel?
     Case 1:19-mc-00029-CRC Document 19 Filed 01/08/20 Page 3 of 10       3


 1                  MR. BUSCHEL:   I can hear you great.

 2                  THE COURT:    Great.   Terrific.

 3                  All right.    Happy New Year, everybody.     I am

 4     obviously new to this party so you may have to educate me a

 5     little bit.    Why don't we start with Mr. Kravis.

 6                  Judge Jackson has recused herself from this matter

 7     due to a conflict with one of the members of the media

 8     coalition.    I obviously did not preside over the Stone case,

 9     nor any of the other special counsel cases in this

10     courthouse, but you're stuck with me.

11                  So I guess the first place I'd like to start is,

12     I've briefly reviewed the briefing in the matter.          Judge

13     Jackson did not decide the original motion prior to the

14     conclusion of the trial; is that correct?

15                  MR. KRAVIS:    That's correct, Your Honor.

16                  THE COURT:    Okay.    So we're working on a blank

17     slate here.

18                  MR. KRAVIS:    Yes, Your Honor.    The parties have

19     briefed the issue.     The movant filed the access motion; the

20     government filed an opposition; the movant filed a reply and

21     then a notice of supplemental authority.

22                  THE COURT:    Great.

23                  Now, I know that some of the materials were filed

24     under seal.    There's no need to seal this proceeding; is

25     that correct?
     Case 1:19-mc-00029-CRC Document 19 Filed 01/08/20 Page 4 of 10            4


 1                 MR. KRAVIS:    That's correct, Your Honor.

 2                 THE COURT:    Okay.   So I guess my underlying

 3     question is, now that the trial is over, what interests has

 4     the government identified that would justify continued

 5     sealing of the warrant returns?

 6                 MR. KRAVIS:    Yes, Your Honor.

 7                 We believe that there are some materials in the

 8     warrant affidavits that can now be unsealed -- in the

 9     affidavits that are responsive to the access request that

10     can now be unsealed in light of the conclusion of the Roger

11     Stone trial.

12                 THE COURT:    All right.

13                 MR. KRAVIS:    However, there are other materials in

14     those warrant affidavits that the government believes should

15     remain under seal either because those materials relate to

16     other pending investigations -- that is, investigations

17     other than the one that culminated in the Roger Stone

18     trial -- and materials that implicate the privacy and

19     reputational interests of uncharged third parties.             And so

20     the government's request at this point is for the Court to

21     set a deadline -- the government would propose 60 days --

22     for the government to go back and review the search warrant

23     affidavits that are responsive to the movant's access

24     requests and make a recommendation to the Court as to which

25     materials can be unsealed and which materials should remain
     Case 1:19-mc-00029-CRC Document 19 Filed 01/08/20 Page 5 of 10      5


 1     under seal.    And then the Court would have an opportunity to

 2     hear from Mr. Stone on that point, and then the Court could

 3     decide how to handle the matter from there.

 4                 THE COURT:    Okay.    Now, that would seem to make

 5     sense with respect to the affidavits, but as I read it, the

 6     applicants are seeking the returns themselves, correct?

 7                 MR. KRAVIS:    That is not how the government had

 8     understood the motion because the --

 9                 THE COURT:    I'll let Mr. Kelley speak for that.

10                 MR. KRAVIS:    Okay.   I'll just note before -- to

11     explain why I think what I think.

12                 THE COURT:    Okay.

13                 MR. KRAVIS:    The motion itself was captioned as a

14     motion for public access to certain sealed court records.

15     The returns themselves -- that is to say, the emails or text

16     messages that were captured in response to the warrants --

17     are not court records.      They are not filed on the court

18     docket.    They cannot be unsealed.     This would have -- to

19     obtain them, I think a movant would have to file some sort

20     of motion to compel production, not merely a motion to

21     unseal court records.

22                 That kind of motion would implicate very different

23     legal standards from the ones that have been briefed by the

24     parties, and so if that is what the movant is requesting,

25     then I think we would ask for the opportunity to brief that
     Case 1:19-mc-00029-CRC Document 19 Filed 01/08/20 Page 6 of 10        6


 1     further because our view is that the only legal issue that

 2     has been teed up in the filing so far has been whether the

 3     standard is met for court records to be unsealed, not

 4     whether the movant has met a standard to compel the

 5     government to produce records that are in the government's

 6     possession that do not exist on a court docket.

 7                 THE COURT:    Understood.    Thank you.

 8                 MR. KRAVIS:    Thank you, Your Honor.

 9                 THE COURT:    (To Mr. Kelley) Why don't you start

10     with the last point.

11                 MR. KELLEY:    Certainly, Your Honor.

12                 The government is correct.      We are not seeking any

13     of the materials seized under the warrants.         We are merely

14     seeking the warrants themselves, the supporting affidavits,

15     and other supporting information.

16                 And I apologize if the term "returns" was a term

17     of art that I'm not familiar with.       I don't generally

18     practice on the criminal side of things.

19                 THE COURT:    "Returns" generally mean the materials

20     that were returned as a result of the warrant.

21                 MR. KELLEY:    Yes.   I apologize, Your Honor.

22                 THE COURT:    That's okay.

23                 MR. KELLEY:    What we were seeking was the

24     inventory that is provided to the magistrate judge when the

25     warrant is returned as executed.
     Case 1:19-mc-00029-CRC Document 19 Filed 01/08/20 Page 7 of 10          7


 1                 THE COURT:    Okay.

 2                 All right.    And correct me if I'm wrong, but the

 3     application does not relate to any other special counsel

 4     case that was not before Judge Jackson.        Those have been

 5     referred to the presiding judge in those cases?

 6                 MR. KELLEY:    That's correct.     This is just for the

 7     Roger Stone matter.

 8                 THE COURT:    And this is just for the Stone matter,

 9     not any of the other special counsel cases that were before

10     Judge Jackson.

11                 MR. KELLEY:    That's correct, Your Honor.

12                 THE COURT:    Okay.   All right.   So what's wrong

13     with Mr. Kravis's proposal, if anything?

14                 MR. KELLEY:    The media coalition does not have

15     much of a problem with the government's proposal.          We agree

16     that if there is information in the warrant materials that

17     actually does jeopardize an ongoing investigation, that

18     material can be properly redacted from the materials that

19     are released to the public.       Similarly, if there are

20     individuals who are uncharged who do have privacy interests

21     that need to be protected, those can be protected, again, by

22     targeted redactions of the names and other identifying

23     information of those persons.

24                 I would like to point out, however, Your Honor,

25     that people who, for example, testified at the trial, we
     Case 1:19-mc-00029-CRC Document 19 Filed 01/08/20 Page 8 of 10          8


 1     would argue, would not have that kind of a privacy interest

 2     because their name has been publicly associated with this

 3     case, and, indeed, they have testified publicly.         So, for

 4     people such as Steven Bannon, Randy Credico, and others who

 5     testified at the trial of Mr. Stone, we would argue that

 6     those folks do not have any privacy interests that should be

 7     protected by redacting their information.

 8                 And to the question of the deadline, Your Honor,

 9     we would ask for a shorter deadline than 60 days.          We think

10     that 30 days would probably be more realistic.         This case

11     has been pending for quite some time, as Your Honor said,

12     and, you know, our interest is to get this information to

13     the public in a timely manner.       So we would ask for 30 days

14     rather than 60.

15                 THE COURT:    Okay.

16                 Mr. Buschel, do you have anything to add on behalf

17     of Mr. Stone?

18                 MR. BUSCHEL:    Yes, Judge; thank you.

19                 That clarification regarding and returns was the

20     large part of our worry or concern on behalf of Mr. Stone.

21                 THE COURT:    I'll bet it was.

22                 MR. BUSCHEL:    Yes.   As to the 60 days, we'd ask

23     the Court -- Judge Jackson's sentencing is the third week of

24     February, so we would just -- we think that some of this

25     material might engender some more news.        We understand the
     Case 1:19-mc-00029-CRC Document 19 Filed 01/08/20 Page 9 of 10        9


 1     court, the district court, is not going to be affected by

 2     the news, but we just ask that it be -- you know, that we

 3     agree with the government's position that 60 days is

 4     sufficient.

 5                 The only other issue -- and I guess we'll do it

 6     upon review of what the government provides -- is that there

 7     are some allegations in the applications that were later

 8     discounted.    You know, we were investigating Roger Stone for

 9     this bad crime and that bad crime that was never charged but

10     nonetheless was in it, and at that point I guess we would

11     want to be heard on that.      Other than that, the government's

12     position we agree with.

13                 THE COURT:    Okay.

14                 MR. BUSCHEL:    Thank you.

15                 THE COURT:    All right.    Mr. Kravis, what I'd like

16     you to do is to prepare a proposed order on a 60-day

17     deadline, and that would sort of set forth the procedures

18     that will apply.     And, if necessary, I'll review any

19     disputes in camera and make a determination, which appears

20     to be the approach that Judge Howell took in the Cohen case,

21     which makes some sense to me.       And if you all can just get

22     that to me within the next couple of days, I'll execute it

23     and send you on your way.

24                 MR. KRAVIS:    Very well.

25                 THE COURT:    Does that make sense?
     Case 1:19-mc-00029-CRC Document 19 Filed 01/08/20 Page 10 of 10    10


 1                 MR. KRAVIS:    Yes.   Thank you, Your Honor.

 2                 THE COURT:    Anything else, sir?

 3                 MR. KELLEY:    No, Your Honor.

 4                 MR. BUSCHEL:    Thank you, Judge.

 5                 THE COURT:    Thank you, all.

 6                       (Whereupon the hearing was

 7                       concluded at 2:16 p.m.)

 8

 9                   CERTIFICATE OF OFFICIAL COURT REPORTER

10

11                       I, LISA A. MOREIRA, RDR, CRR, do hereby

12      certify that the above and foregoing constitutes a true and

13      accurate transcript of my stenographic notes and is a full,

14      true and complete transcript of the proceedings to the best

15      of my ability.

16          Dated this 7th day of January, 2020.

17

18
                                         /s/Lisa A. Moreira, RDR, CRR
19                                       Official Court Reporter
                                         United States Courthouse
20                                       Room 6718
                                         333 Constitution Avenue, NW
21                                       Washington, DC 20001

22

23

24

25
